Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of SEQ ID NO: 3, SEQ ID NO: 6, Biotin, and 177Lu-DOTA in the reply filed on August 10, 2022 is acknowledged.  The traversal is on the ground(s) that an election of species should not be required if the species considered to be unpatentable over each other and if the search of the species would not pose an undue examination burden.  This is not found persuasive because the sequences of Claim 5 and 7, for example, are divergent and do not overlap such that one sequence can be searched as a representative of the others.

Upon search and reconsideration, the species elections are withdrawn.

	Claims 1-30 are currently pending and are under examination.
	Benefit of priority is to November 3, 2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a heteroligand comprising:
Ligand (3-10 AAs) binds to FOLR1 – Linker – Folate binds to FOLR1 active site
The inclusion of “wherein the FOLR1 comprises an active site” is not clear because the FOLR1 is not part of the claimed heteroligand.
Claim 11 states that the linker is a peptide bond or a peptide. A peptide bond links two amino acids, and folate is not an amino acid.
Claim 20 lacks antecedent basis in Claim 1 because Claim one does not provide for the addition of a reporter moiety. Claim 20 may be amended to state that the heteroligand further comprises a reporter moiety such as recited in Claims 12, 15, and 18.
	Claim 23 is drawn to a method of detecting FOLR1 in a tumor by contacting the tumor with the composition of Claim 22 (comprising the heteroligand of Claim 1). The tumor is not its own entity, out side of the body, unless it has been excised therefrom. It appears that the claim can be made to more correctly explain the method, such as comprising administering the composition of Claim 22 to a subject having a tumor, wherein a tumor having FOL1 is detected.
	Claim 23 also lacks antecedent basis in Claim 1, in that the composition of Claim 22 does not comprise a reporter moiety and Claim 1 does not provide for the addition of a reporter moiety. Applicants may wish to re-write Claim 23 as an independent claim, such as:
	A method of detecting a tumor expressing folate receptors in a subject in need thereof, the method comprising: 
	administering to the subject a composition comprising a heterobiligand comprising a first ligand having affinity for an epitope on folate receptor 1 (FOLR1), a linker, and a second ligand comprises a folate which binds the FOLR1 active site, 
	wherein the first ligand comprises a 3-10 amino acid sequence of D-amino acids, artificial amino acids, or combinations thereof,
	wherein said heteroligand further comprising a reporter moiety,
	wherein the detection of the reporter moiety in the subject indicates that the heteroligand binds to FOLR1 on said tumor.
	The above claim is a suggestion only, used to guide Applicants in clarifying the intentions of the method of Claim 23.

	Claim 23 does not mention an imaging agent and therefore Claim 24 lacks antecedent basis in Claim 24. Claim 24 may be amended to state that the detection of the reporter moiety is used to image the tumor. 
	The dependency of Claim 25 from Claim 24 appears amiss. Claim 25 should depend from Claim 23. Claim 25 concludes that the composition is a therapeutic and organ protectant. Claim 25 could be re-written to affirm that the tumor is treated as the FOLR1 on the tumor is detected, for example.
	Claim 26 lacks antecedent basis in Claim 23 because Claim 23 does not include a component that is a therapeutic for the tumor.
	Claim 27 refers to the heteroligand cleaving something to deliver a therapeutic to the tumor. The heteroligand does not comprise an enzyme that cleaves anything, and it is not clear what is being cleaved to arrive a the delivery of a therapeutic to the tumor. Further, there is no therapeutic provided in Claim 26.
	In claim 29, Claim 28 states that the heteroligand performs the cleavage step, yet Claim 29 indicates that it is the heteroligand that has been cleaved.  It is not clear how the heteroligand is cleaved because the heteroligand does not have a cleavage site. It is also not clear how the heteroligand is protective to an organ.
	Claim 30 is drawn to a method of treating treating a subject having cancer, yet the composition of Claim 22 does not comprise a therapeutic moiety and Claim 1 does not provide for the addition of a therapeutic moiety. Applicants may wish to make Claim 30 an independent claim – see comments regarding Claim 23 above.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of copending Application No, SN 17/577,270 (US 2022/0211648). Both applications have the same priority dates.
The ‘270 application teaches the instant invention heteroligand at page 35, [0427]+. The ‘270 application claims a composition comprising a first and a second component couple via a linker comprising a cleavage site, wherein the first component is a therapeutic or detection agent, wherein the second component is a biligand or heterobiligand that bind to two parts of the same target, further comprising an albumin moiety that is MPBA or IBPA, plus methods of treating tumors in subjects, encompasses the instant invention of a heteroligand comprising:
Ligand (3-10 AAs) binds to FOLR1 – Linker – Folate binds to FOLR1 active site
and further comprising therapeutic, detection, and albumin binding moieties,
and methods of detecting and treating tumors.
This is a provisional nonstatutory double patenting rejection.

Art of Record:
	The prior art is replete with folate conjugated to antibodies against other cells such a T cells and folate conjugated to therapeutic moieties. As well as antibodies that bind to FOLR1 conjugated to therapeutic agents, for example. However, no prior art has been found in which folate is conjugated to a ligand that binds to an epitope on its receptor, FOLR1. Thus, the heteroligand claimed binds the same FOLR1 at 2 different places, at an epitope (1st ligand) and at the active site (folate). The heteroligand can further comprise therapeutic and reporter moieties to treat and image tumors in vivo.
	References provided in the IDSs submitted by Applicants provide much information surrounding the claimed heteroligand. The Examiner additionally cites the following references:
	O’Shannessy et al. (2011; Characterization of the human folate receptor alpha via novel antibody-based probes. Oncotarget. 2: 1227-1243) teach antibody 9F3 which binds to the FOLR1 epitope having instant SEQ ID NO: 3. See Table 4 and Figure 6.
	Kranz et al. (USP 5,547,668) teach folate-antibody conjugates in which the antibody binds to effector cells and the folate binds to folate receptor expressing tumor cells.
	Muller et al. (2011; Folic acid conjugates for nuclear imaging of folate receptor-positive cancer. J. Nucl Med 52:1-4) teach folate conjugated to 68Ga and 18F radioisotopes, used to image tumors expressing folate receptors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656